Citation Nr: 0835636	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-22 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from May 1954 to March 1956, 
and March 1960 to January 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim for service 
connection.


FINDING OF FACT

The veteran's current bilateral hearing loss is shown to be 
causally or etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2007).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  He states that he received damage to 
his hearing while working as a demolition instructor and 
rifle instructor, and was exposed to extremely loud noises 
from explosives and constant gunfire.  The veteran asserts 
his hearing began to decline immediately after exposure and 
continued to decline after his discharge.  

At the veteran's separation examination in May 1969, a 
hearing test was conducted and revealed normal hearing of 10 
decibels in each ear for the ranges of 250, 500, 1000, 2000, 
and 4000 Hertz.  

In July 2004, the veteran was afforded a VA examination.  On 
the authorized audiological evaluation in July 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
45
LEFT
15
15
20
35
40

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.  
The examiner stated there was moderate high frequency 
sensorineural hearing loss bilaterally.

The results from the VA examination show current bilateral 
hearing loss as it is defined by VA regulation, and 
therefore, the current disability requirement for service 
connection is satisfied.  However, the question remains 
whether a medical nexus exists between the current hearing 
loss and the veteran's claimed in-service noise exposure.

Service connection for bilateral hearing loss is warranted on 
a direct basis because the evidence is in relative equipoise.  
The VA examination in July 2004 revealed moderate high 
frequency hearing loss.  During this examination, the VA 
examiner opined that he could not state whether the hearing 
loss the veteran currently has is due to his time in the 
military.  However, the only other opinion of record does 
link the veteran's current hearing loss to noise exposure 
during service.  During a VA outpatient examination, 
completed in March 2004, the veteran complained of otalgia, 
and told the examiner that he had been exposed to loud noises 
during service.  An audiological evaluation revealed high 
frequency hearing loss of 60 decibels at 8000 Hertz, 40 
decibels at 4000 Hertz, and within normal limits for 2000 
Hertz.  His speech discrimination was 100% bilaterally.  The 
examiner opined that the veteran's sensorineural hearing loss 
seemed to be noise induced, and was likely from his history 
of noise exposure in the service.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007). 

The Board finds the VA outpatient examiner's opinion from 
March 2004 at least as persuasive and probative as the July 
2004 VA opinion.  For the foregoing reason, the Board finds 
that the veteran's currently claimed hearing deficiency 
developed as a result of exposure to noise during service.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


